Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 10/08/2021.
The allowed claims are 1-5.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record is JP 2010-002137 to Fujyoshi to JP 2004-353758 to Nonaka.
Such art teaches certain limitations of the claims, as described in the prior office action.  However, such art does not teach, in an obvious combination with the other limitations of the claims, a control valve that is disposed in the refrigerant release circuit or the heat- source-side circuit and enables, when being in an opened state, the heat-source-side circuit to communicate with the refrigerant release circuit, in combination with,
a rupture disk that is disposed in the refrigerant release circuit and enables, when being in a first state, the refrigerant release circuit to communicate with an external space outside the refrigerant circuit, such that refrigerant in the refrigerant release circuit is released into the external space; and when leakage of refrigerant in the use-side circuit is detected by the refrigerant leakage, the controller switches the control valve from the closed state to the opened state and causes the rupture disk to shift to 
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763